Vanderburgh, J.
The plaintiff’s assignor purchased certain lands lying in the county of Houston at the general tax sale for the delinquent taxes of 1881, held in September, 1882, and thereupon received the ordinary certificate of sale from the county auditor. After-wards, in February, 1883, while the holder of such certificate, he also paid the current taxes for the year 1882, upon the lands so purchased, to the treasurer of the county, and received his receipt therefor. In September, 1883, the owner of the land applied to the auditor to redeem the same from the tax sale, and, in the statement of the amount required to be paid to effect such redemption, the subsequent taxes so voluntarily paid by such tax purchaser were not included, but the redemption was allowed upon the payment of the purchase-money, and interest thereon. This action is brought against the auditor, under Gen. St. 1878, c. 11, § 90, to recover the alleged deficiency, — that is, the additional taxes paid by the tax purchaser, — on the ground that it was a breach of his duty to omit the same from his certificate or statement of the amount required to be paid by the redemptioner.
The statute originally required the redemptioner to pay the amount "paid by the purchaser, with interest, and, if he shall have paid any taxes, penalties, or interest accruing subsequent to the sale, the amount so paid by him with interest,” etc. Laws 1874, c. 1, § 130, subd. 3. By the subsequent amendment, the word “delinquent” was inserted before “taxes” in this subdivision of the section, and the statute has since so remained. Gen. St. 1878, c. 11, § 90. The authority to pay and tack subsequent taxes to the amount paid by the tax purchaser must be derived from the statute. Cooley on Taxation, (2nd Ed.) 542. It is clear that the purpose of the amendment referred to was to limit the right of the purchaser to tack to the amount of his claim against the lantj. such subsequent taxes only as have become delinquent when paid by him. It was undoubtedly intended to protect the land-owner in his right to pay his taxes at any time before they become delinquent, without additional cost, and without the em*477barrassment of redeeming from a previous sale, and, vice versa, to redeem from the sale without paying such taxes.
Laws 1874, c. 1, § 128, were also amended by inserting after the word “payment” (of taxes levied subsequent to a tax sale upon lands sold) the words “after they shall have become delinquent.” It must be admitted that this section, as thus amended, is by itself ambiguous; but the section, as amended, (Gen. St. 1878, c. 11, § 88,) must be read with subdivision 3, section 90, and the only reasonable interpretation of the purpose and meaning of these amendments must, we think, be as above stated. So, also, section 98 must be construed with and limited by section 90, as it now stands. This latter section points out, in plain terms, the duty of the auditor upon applications to redeem lands sold for taxes. The construction adopted by the defendant is the one most natural and reasonable, and in conformity, we have no doubt, with that which has generally been adopted in practice under the statute since the amendment. We think it is the correct one.
Order affirmed.